Citation Nr: 0102486	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  98-07 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C. Chapter 35.  



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






REMAND


The veteran had active duty from December 1944 to October 
1945, and from October 1950 to February 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Petersburg, 
Florida, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The appellant, the widow of the veteran, contends that 
entitlement to service connection for the cause of the 
veteran's death is warranted.  She argues that the veteran 
served in Korea at Chosin reservoir, where he sustained 
severe frost bite of the legs.  She argues that his cold 
injuries led to the development of diabetes and a heart 
disability, which eventually resulted in the amputation of 
his legs and his death due to a myocardial infarction.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In addition, the veteran's death certificate shows that he 
died in September 1997.  The place of death was the emergency 
room of Florida Hospital East, in Orlando, Florida.  A review 
of the claims folder indicates that the medical records 
pertaining to the death of the veteran have not been obtained 
from this hospital.  The Board believes that these records 
might have some bearing on the veteran's claim, and finds 
that an attempt to obtain them and associate them with the 
claims folder should be made prior to reaching a decision in 
this case.  

Furthermore, the Board notes that the only service medical 
record for the veteran's second period of active service that 
is contained in the claims folder is his February 1951 
discharge examination.  Although the record indicates that 
attempts have been made to obtain the veteran's personnel 
records in conjunction with the current claim, there is no 
indication that additional service medical records have been 
requested.  The record further reflects that some or all of 
the veteran's records may have been destroyed by fire.  
However, the Board finds that an attempt to obtain additional 
service medical records should be made.  

There is no indication that the RO has considered the 
appellant's claim for dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).  
The Board notes that the appellant's September 1997 claim did 
not specifically identify whether or not she intended to 
limit her claim to entitlement to service connection for the 
cause of the veteran's death under the provisions of 
38 C.F.R. § 3.312.  Therefore, entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is also for consideration.  

Finally, the Board notes that the issue of eligibility to 
Dependent's Educational Assistance under 38 U.S.C. Chapter 35 
is also on appeal.  However, the decision concerning the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death will have a bearing on this 
issue.  All issues which are inextricably intertwined must be 
considered together.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  Furthermore, while this issue was listed on the 
statement of the case, it did not include the laws and 
regulations pertaining to educational assistance.  Therefore, 
the issue of eligibility to Dependent's Educational 
Assistance under 38 U.S.C. Chapter 35 must also be remanded 
to the RO.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the medical 
records pertaining to the veteran's 
admission to Florida Hospital East, in 
Orlando, Florida, in September 1997.  
After securing the necessary release, the 
RO should obtain these records and 
associate them with the claims folder. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The review should include 
entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318.  The RO must 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  This should include the laws and 
regulations pertaining to the award of 
DIC under the provisions of 38 U.S.C.A. 
§ 1318, and eligibility for Dependent's 
Educational Assistance under 38 U.S.C. 
Chapter 35.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




